Citation Nr: 0508121	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998, for the award of service connection for anxiety 
disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, and in Baltimore, Maryland.  The claims file was 
certified to the Board from the RO in Baltimore, Maryland.  
In September 2001, the veteran testified at a personal 
hearing, which was held at the Board in Washington, D.C., 
before the undersigned veterans law judge.

In a November 2001 decision, the Board dismissed the 
veteran's claim of entitlement to an effective date earlier 
than December 17, 1998, for the award of service connection 
for anxiety disorder with panic attacks, holding that the 
Board lacked jurisdiction to decide the appeal on the merits 
because a timely substantive appeal had not been filed with 
respect to a December 1999 rating decision assigning December 
17, 1998, as the effective date of the award.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).

In an October 2003 Memorandum Decision, the Court vacated the 
Board's November 27, 2001, decision on the basis that the 
failure to file a timely substantive appeal from an RO 
decision did not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction, 
notwithstanding the provisions of 38 C.F.R. § 20.302(b) 
(2004), unless there was also an indication that the RO 
closed the appeal for failure to file a timely substantive 
appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2004).  In the veteran's case, since the RO never treated 
the veteran's appeal as closed, the Board had jurisdiction to 
hear the veteran's claim on the merits.  The case was 
remanded to the Board for adjudication, on the merits, the 
issue of entitlement to an effective date earlier than 
December 17, 1998, for the award of service connection for an 
anxiety disorder with panic attacks.

The case was most recently remanded in March 2004 to the RO 
to ensure full compliance with the provisions of the VCAA.  
The case has since been returned to the Board.  


FINDINGS OF FACT

1.  A formal claim for service connection for narcolepsy was 
filed on June 3, 1993.

2.  In November 1996, the RO granted service connection for 
narcolepsy.  The RO assigned a 80 percent rating, effective 
June 3, 1993, the date of the veteran's claim.

3.  The veteran initiated his claim for anxiety as secondary 
to narcolepsy raising the issue on December 17, 1998, at a 
Central Office hearing.  

4.  In December 1999, the RO granted service connection for 
anxiety disorder secondary to narcolepsy and assigned an 
initial 10 percent evaluation, effective December 17, 1998, 
the date of the veteran's claim.  In a June 2000, rating 
action, the RO assigned a 70 percent rating, effective 
December 17, 1998.

5.  The RO was not in possession of any communication prior 
to December 17, 1998 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on a neuropsychiatric disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 
1998, for grant of service connection for anxiety disorder 
with panic attacks secondary to narcolepsy have not been met.  
38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a December 1999, rating action, the RO awarded the veteran 
service connection for anxiety reaction, effective from 
December 17, 1998.  A timely notice of disagreement (NOD) to 
the effective date was received, and this appeal ensued.  

In Huston v. Principi, 17 Vet.App. 195 (2003), United States 
Court of Appeals for Veterans Claims found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is required only upon receipt 
of a complete or substantially complete application, and, as 
in the situations described above, a new issue raised in an 
NOD is not generally considered an application for benefits, 
section 5103(a) notice is not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2004).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 


Law and Regulations 

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2004).


Factual Background

The veteran filed a claim for narcolepsy on June 3, 1993.  He 
reported that during his first or second year of military 
service he experienced symptoms of loss of energy and sleep 
paralysis.  The symptoms worsened after service to include 
cataplexy and hallucinations.  He reported that the symptoms 
were variously attributed to stress, depression, family 
problems and lifestyle.  

Medical evidence of record includes an October 1988 sleep 
study, which noted a diagnosis of narcolepsy.  The veteran's 
primary complaints were of excessive daytime sleepiness and 
frequent nocturnal arousals.  During follow-up examination in 
November 1993, he was evaluated for continued excessive 
daytime sleepiness.  He was taking Ritalin, which did not 
significantly improve his symptoms.  The veteran denied any 
other new medical problems or new medications.  

During a personal hearing in February 1995 the veteran 
provided testimony regarding his claim for service connection 
for narcolepsy.  He testified that his symptoms of fatigue, 
loss of appetite, and sleepiness, were initially attributed 
to a psychiatric disorder including depression and anxiety.  
He subsequently received a diagnosis of narcolepsy.  He also 
testified that in addition to narcolepsy, he experienced 
anxiety attacks in the middle of the night.  He could no 
longer travel by plane or bus because he did not know when an 
anxiety attack would occur.  

During VA examination in November 1996, the veteran 
complained of excessive daytime sleepiness, frequent naps, 
sleep attacks, cataplexy and generalized weakness when angry 
or laughing.  He also reported brief periods of paralysis and 
visual hallucinations.  He was initially treated with 
Ritalin, which caused panic attacks and was not very 
effective.  Currently he was on Dexedrine, which was also not 
very effective.  The clinical impression was narcolepsy.  The 
examiner noted that the symptoms were initially misdiagnosed 
as anxiety or depression but in retrospect were more 
consistent with the current diagnosis of narcolepsy.  

By rating action in November 1996, service connection was 
established for narcolepsy, rated as 80 percent disabling, 
effective from June 3, 1993, the date of receipt of claim.  

During Central Office hearing on December 17, 1998, the 
veteran raised the issue of service connection for anxiety as 
a secondary condition.  The issue was accepted as an informal 
claim and referred to the RO for development and 
adjudication.  

Evidence in support of his claim included a private medical 
opinion dated in May 1999.  The examiner noted the veteran 
had been a patient since 1988 and diagnosed with narcolepsy.  
He had been treated with a variety of medications including 
Ritalin, Dexedrine, and most recently Provigil.  The examiner 
noted that changes in medication were made due to the 
veteran's anxiety, which was a known side effect of Dexedrine 
and Ritalin.  

During VA examination in August 1999, the veteran reported 
that he wakes up from his sleep with shortness of breath and 
symptoms of feeling closed in, which he attributed to 
medication taken for narcolepsy.  He has since been anxious 
about falling asleep.  This condition has been present since 
1993.  More recently he has experienced severe panic attacks 
and had developed a phobia to plane rides, traveling by train 
or using elevators.  He also reported feelings of depression 
over his narcolepsy, which had not responded to medication.  
He reported that he lives in fear and that his social 
interaction is restricted.  The clinical impression was panic 
disorder with agoraphobic-like symptoms.  The veteran was 
referred for further evaluation by a neurologist.  

In a subsequent December 1999 addendum from the VA 
neurologist, it was opined that the veteran's agoraphobic 
panic attacks were most likely a separate psychiatric 
diagnosis not related to or caused by narcolepsy or its 
treatment.  

In December 1999, the RO granted service connection for 
anxiety disorder, as secondary to service-connected 
narcolepsy, effective December 17, 1998, the date of receipt 
of his informal claim, and denied service connection, as a 
separate disability, for panic attacks, with agoraphobic-like 
symptoms, as secondary to service-connected narcolepsy.

In June 2000, the RO revised the December 1999 rating 
decision on the basis of a difference of opinion, see 38 
C.F.R. § 3.105(b) (2004), noting that the purported 
differentiation between the symptoms of panic attacks and 
anxiety for rating purposes was specious and untenable, and 
that such differentiation would be wholly arbitrary and 
unsupportable.  Hence, the service-connected disability was 
classified as a neuropsychiatric disorder, secondary to 
narcolepsy, and the rating was increased from 10 percent to 
70 percent disabling, effective December 17, 1998, the date 
of receipt of the veteran's informal claim for benefits.


Analysis

Service connection was ultimately granted based on the 
veteran's specific request for service connection for anxiety 
disorder received on December 17, 1998.  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, exists before December 17, 1998 (the date of the 
veteran's application).

The record shows that the first and only claim for VA 
benefits was the one submitted at the Central Office hearing 
on December 17, 1998.  With regard to this finding, the Board 
notes that the claims file does not include any communication 
of record dated prior to that time that can be construed as 
an informal claim for benefits.  38 C.F.R. § 3.155(a) (2004).  
The veteran's original claim for compensation, received in 
June 1993 clearly reflects that he stated he was seeking 
compensation for narcolepsy and not for anxiety disorder.  
The claim clearly identified the disability for which he was 
seeking compensation - narcolepsy.  To hold that this 
veteran's claim for compensation for narcolepsy also included 
a claim for compensation for anxiety disorder would require 
VA to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  The Court has held that 
VA must liberally read the veteran's submissions and consider 
all issues reasonably raised by the veteran.  However, the 
Court has also held that while VA must interpret the 
veteran's submissions broadly, VA is not required to conjure 
up issues that were not raised by the appellant or to conduct 
an exercise in prognostication.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); Brannon v. West, 12 Vet. App. 32, 35 
(1998); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).

The Board acknowledges the veteran's contention that his 
service-connected anxiety disorder should date back to 1993.  
He contends that complaints of anxiety and panic attacks made 
at the time of the original decision which granted service 
connection for narcolepsy were the same complaints of record 
at the December 1999 decision, which granted service 
connection for anxiety disorder.  However, this medical 
evidence cannot serve to establish entitlement to an earlier 
effective date, regardless of its content.  Although the 
February 1995 hearing testimony shows the veteran complained 
of panic attacks and anxiety in addition to narcolepsy, none 
of the veteran's correspondences or claims submitted from the 
time of his discharge from service up until December 1998 
made reference to any psychiatric disability.  The claim for 
anxiety disorder is factually distinct from the narcolepsy 
claim sought in the June 1993 application.  So it simply 
cannot be construed that he was raising a claim for anything 
other than narcolepsy.  

The Board notes that "the mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  Brannon, at 135.  The Court has emphasized this 
point:  "The effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection [between a claimed 
disorder and a service-connected disorder] but on the date 
that the application upon which service connection was 
actually awarded was filed with VA.  Furthermore, because the 
veteran had not been granted service connection for anxiety 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim."  Lalonde v. West, 12 Vet. 
App. 377, 382 (1992).  The record is devoid of any 
communication from the veteran prior to 1998 that could be 
construed as a formal or informal claim for benefits 
identifying the benefit sought, that being service connection 
for anxiety disorder.  It follows that an effective date for 
service connection for anxiety disorder earlier than December 
17, 1998, is not warranted.

Since all of the evidence indicates that December 17, 1998, 
was the first date the veteran filed a claim for anxiety 
disorder and there is no evidence indicating that he filed a 
claim prior thereto, a preponderance of the evidence is 
against an effective date prior to December 17,1998, and the 
doctrine of resolving doubt in the veteran's behalf is not 
for application.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2004).


ORDER

An effective date prior to December 17, 1998, for the grant 
of service connection for anxiety disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


